DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4, 8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2021.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 12/18/2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 5-7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa et al. (US Pub. Nº 2012/0268511), in view of Yoshida et al. (US Pub. Nº 2011/0228012).

9.	Regarding independent claim 1: Sasagawa et al. disclosed a droplet discharge head ([0031], line 7; also see Fig. 2B, reference 1a) mounted on a droplet discharge apparatus ([0011], lines 1-3; also see Fig. 1) including a control unit for controlling droplet discharge ([0035], line 6; also see Fig. 3, reference 31), the head comprising: 
 	a first liquid chamber ([0034], lines 1-2; also see Fig. 15, reference 9) formed on a flow path forming substrate (see Fig. 15 for the flow path forming substrate); 
 	a nozzle communicating with the first liquid chamber ([0034], lines 1-2; also see Fig. 15, reference 7); 
 	a first inflow path for supplying a liquid to the first liquid chamber (Fig. 15, the inflow path supplying liquid from the common chamber 10 to the first liquid chamber 9); 
 	a first vibration plate forming a part of a wall surface of the first liquid chamber ([0035], line 4; also see Fig. 15, reference 11b); 

 	a first actuator for displacing the first vibration plate to change a pressure in the first liquid chamber ([0063], lines 1-2; also see Fig. 15, reference 13); and 
 	a second actuator for displacing the second vibration plate to change the pressure in the first liquid chamber ([0063], line 2; also see Fig. 15, reference 14), 
 	based on a drive signal from the control unit ([0063], lines 8-9), the second actuator is driven to draw a meniscus in the nozzle by depressurizing the inside of the first liquid chamber (Claim 6, lines 8-14), and 
 	the first actuator is driven to discharge droplets from 53 the nozzle by pressurizing the inside of the first liquid chamber ([0072, lines 6-9).
	Sasagawa et al. are silent about wherein an excluded volume of the second actuator is larger than that of the first actuator.
 	Yoshida et al. disclosed a droplet discharge head (Fig. 10A, reference 500), comprising a liquid chamber (Fig. 10A, reference 110), a first actuator forming a wall of the pressure chamber (Fig. 10A, reference 113), and a second actuator forming a wall of a flow path connected to the liquid chamber (Fig. 10A, reference 114), wherein an excluded volume of the second actuator is larger than that of the first actuator (Fig. 10A shows an excluded volume of the second actuator 114 which is larger than that of the first actuator 113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida et al. with those of Sasagawa et al. by shaping the second actuator to have a larger excluded volume than that of the first actuator in order to ensure that the contraction/expansion of the second actuator produces enough negative pressure to draw in the meniscus of the liquid and prevent leakage of the ink.



11.	Regarding claim 6: The combination of Sasagawa et al. and Yoshida et al. disclosed the droplet discharge head according to claim 1, wherein the second actuator displaces the second vibration plate via a displacement amplifying mechanism that increases a displacement amount of the second vibration plate with respect to an expansion/contraction amount of the second actuator (Yoshida et al. Fig. 10A, the larger size of the vibrating plate 140 as compared to the vibrating plate 130 increases a displacement amount of the second vibration plate with respect to an expansion/contraction amount of the second actuator).

12.	Regarding claim 7: The combination of Sasagawa et al. and Yoshida et al. disclosed the droplet discharge head according to claim 1, wherein the second vibration plate is a diaphragm (Sasagawa et al. [0035], line 4; also see Yoshida et al. [0073], line 2).

13.	Regarding claim 9: The combination of Sasagawa et al. and Yoshida et al. disclosed the droplet discharge head according to claim 1, wherein an area where the second vibration plate forms the wall surface of the first inflow path is larger than an area where the first vibration plate forms the wall surface of the first liquid chamber (Yoshida et al. see Fig. 10A, the second vibration plate 140 forms a wall of the flow path over a larger area than the first vibration plate 130).



15.	Regarding claim 16: The combination of Sasagawa et al. and Yoshida et al. disclosed the droplet discharge head according to claim 1, wherein a speed at which a liquid column formed in the59 nozzle moves in a direction toward an opening of the nozzle is higher than a speed at which the meniscus in the nozzle moves in a direction toward the opening of the nozzle (The speed at which a liquid column formed in the59 nozzle moves in a direction toward an opening of the nozzle is intrinsically higher than a speed at which the meniscus in the nozzle moves in a direction toward the opening of the nozzle due to the difference between the resistance of the air outside to the column of liquid under pressure, and the resistance of the liquid inside the pressure chamber to the meniscus moving back inwards).

16.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa et al. (US Pub. Nº 2012/0268511), in view of Yoshida et al. (US Pub. Nº 2011/0228012) as applied to claims 1, 5-7, 9, 14 and 16 above and further in view of Okuda (US Pub. Nº 2003/0122889).

17.	Regarding claim 15: The combination of Sasagawa et al. and Yoshida et al. disclosed the droplet discharge head according to claim 1.
 	The combination of Sasagawa et al. and Yoshida et al. is silent about wherein a diameter of the droplet discharged from the nozzle is less than two-thirds of an opening of the nozzle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okuda with those of the combination of Sasagawa et al. and Yoshida et al. by ejecting droplets of a size smaller than the nozzle diameter in order to improve a printing resolution of the apparatus.

Allowable Subject Matter
18.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853